IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

EUGENE SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3321

REGINALD BRUSTER, ET AL.,

      Appellees.


_____________________________/

Opinion filed February 20, 2015.

An appeal from the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Eugene Smith, pro se, Appellant.

Lisa Truckenbrod of Jolly & Peterson, P.A., Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.


LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.